Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into this
23rd day of April, 2010 by and between First Trinity Financial Corporation an
Oklahoma corporation (the “Company”), and William S. Lay (“Employee”).

The Corporation and Employee entered into an Employment Agreement dated
April 18, 2009 (the “Employment Agreement”) which contains the terms and
conditions of the Company’s employment of the Employee. The Company and Employee
now desire to amend certain provisions of the Employment Agreement.

The Employment Agreement may be amended by the Company and Employee in
accordance with section 11(a) of the Employment Agreement upon the mutual
consent of the Company and Employee.

NOW, THEREFORE, in consideration of the following promises and mutual covenants,
and intending to be legally bound, the parties agree as follows:

Wheareas, Company desires to employ Employee as its Chief Financial Officer
during the first eighteen months of the agreement, being June 30, 2010 and

Wheareas, Employee desires to accept such position;

1. DEFINED TERMS

Except as otherwise specifically provided in this Amendment, the capitalized
terms used in this Amendment and defined in the Employment Agreement shall have
the same meanings as provided in the Employment Agreement.

2. AMENDMENT OF SECTION 1. TERMS AND DUTIES

Section 1, Terms and Duties, of the Employment Agreement is amended by deleting
the terms of that section in their entirety and substituting the following in
their place, reading in their entirety as follows:

For valuable consideration, the receipt of which is hereby acknowledged,
Employee is hereby employed and shall work for Company and its subsidiaries for
a term commencing on January 1, 2009 and continuing for a period of thirty six
(36) months ending December 31, 2011, or the termination of this Agreement as
described In Section 6 hereof, whichever shall occur first. Employee shall be
employed as Chief Financial Officer for a period of eighteen (18) months and
thereafter in such other position(s) as Employee and Company may agree. Employee
may perform his work from his home, the Company office or other location as he
may determine. The employee’s duties shall be to manage Company’s interests in
its business and subsidiaries as mutually agreed and set forth in an agreed job
description.

 

1



--------------------------------------------------------------------------------



 



3. AMENDMENT OF SECTION 2. TIME

Section 2, Time, of the Employment Agreement is amended by deleting the terms of
that section in their entirety and substituting the following in their place,
reading in their entirety as follows:

Employee is employed hereafter and shall work during the first eighteen months
(18) of this agreement for whatever period of time and such hours as necessary
to fulfill his duties hereunder. During the next six months (6) of the agreement
employee is not required to work any minimum number of hours and during the next
twelve months (12) of the agreement employee is not required to work more than
375 hours. Employee shall give his best efforts, loyalty, and attention to
Company’s interests during the term of this agreement. Employee agrees not to
engage in any other insurance or financial service business during the term of
this Agreement without seeking approval of the Board of Directors so that they
may be able to determine if there is any conflict of interest.

4. AMENDMENT OF SECTION 3. COMPENSATION

Section 3, Compensation, of the Employment Agreement is amended by deleting the
terms of that section in their entirety and substituting the following in their
place, reading in their entirety as follows:

(a) Base Salary. As compensation for all services rendered by the employee under
this agreement during the first twelve months, Company will pay Employee a base
salary that is the greater of $125,000 per year or an amount that makes employee
the second highest paid employee of the Company and/or its subsidiaries,
excluding any subsidiaries acquired after January 1, 2009; during year two
(2) of the agreement, Company will pay employee $62,500 plus $90.00 per hour for
all hours worked in excess of 750, including hours for holidays and vacation
time; during year three of the agreement, Company will pay employee $31,250 plus
$90 per hour for hours worked in excess of 375, including hours for holidays and
vacation time, payable periodically, but no less often than semi-monthly in
accordance with company’s payroll practices from time to time in effect.  

(b) Bonus. Company, at the discretion of the compensation committee and Board of
Directors, may grant additional bonuses to Employee based on performance
relating to events such as, but not limited to, acquisitions, establishment of
subsidiaries or affiliates, company expansion, corporate profits and corporate
cost savings. Such bonuses shall be granted on an annual basis.

3. EFFECT OF AMENDMENT ON EMPLOYMENT AGREEMENT.

All provisions of this Amendment shall be deemed to be incorporated in, and made
part of, the Employment Agreement, and the Employment Agreement, as amended and
supplemented by this Amendment, shall be read, taken, and construed as one and
the same agreement. Other than as expressly set forth herein, this Amendment
shall not constitute a consent or waiver to or modification of any term or
condition of the Employment Agreement. Subject to the express modifications made
by this Amendment, all terms, provisions, covenants, representations,
warranties, agreements, and conditions contained in the Employment Agreement
shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by the
President and CEO and Employee has executed this Amendment.

First Trinity Financial Corporation

          By /s/Gregg Zahn   Date April 23, 2010
Gregg Zahn, President and CEO
      By /s/William S. Lay   Date April 23, 2010
William S. Lay, Employee
 

 

3